Citation Nr: 1435718	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-09 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE
			
Entitlement to a higher (compensable) initial disability rating for a lumbar spine degenerative disc disease and thoracic spine scoliosis (spine disability).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2007 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for a spine disability, assigning an initial noncompensable (0 percent) disability rating.

In April 2013, a statement of the case (SOC) was sent regarding rating the spine disability, followed by substantive appeal and certification of the appeal to the Board later that same month.  In May 2013, VA treatment records regarding the Veteran's spine disability were received.  In June 2013, a fee-based VA examination regarding the Veteran's spine disability was completed and the examination was sent to the Board in July 2013.

In evaluating this case, the Board has reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In May and July 2013, the Board received additional evidence on behalf of the Veteran which was not considered by the AOJ.  Specifically, VA treatment records from May 2013 and a June 2013 fee-based VA examination regarding the Veteran's spine disability was submitted after the April 2013 SOC.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e).  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Currently, VA has not interpreted section 7105(e) to extend to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist; therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2013).  Under 38 C.F.R. § 20.1304(c) (2013), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  This procedural right of initial AOJ review has not been waived by the appellant or representative, and the new pertinent evidence does not guarantee that the benefit of a higher initial rating for the Veteran's spine disability may be fully allowed on appeal without such referral.  See 38 C.F.R. 
§ 20.1304(c).  For these reasons, the Veteran's appeal for a higher (compensable) initial rating for a spine disability will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a supplemental SOC (SSOC).

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the claims file since the April 2013 SOC that pertains to the issue of an initial rating for the lumbar spine degenerative disc disease and thoracic spine scoliosis, including May 2013 VA treatment records and the June 2013 fee- based VA examination.  After undertaking any additional development which may be necessary, readjudicate the claim to determine if entitlement to the benefits sought is warranted.  If the benefit sought remains denied, the Veteran and representative should be furnished a SSOC and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

